         Case 2:18-cv-01021-SI           Document 50    Filed 04/20/20     Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



DAVID ALFRED KELSEY,                                 Case No. 2:18-cv-1021-SI

                Plaintiff,                           OPINION AND ORDER

        v.

BRAD CAIN, et al.,

                Defendants.


David Alfred Kelsey. Plaintiff pro se.

Ellen F. Rosenblum, Attorney General, and Andrew Hallman, Assistant Attorney General,
OREGON DEPARTMENT OF JUSTICE, 1162 Court Street NE, Salem, OR 97301. Of Attorneys for
Defendants.

Michael H. Simon, District Judge.

       Plaintiff David Kelsey is an inmate in the custody of the Oregon Department of

Corrections (“ODOC”) incarcerated at the Snake River Correctional Institution (“SRCI”).

Defendant Brad Cain is the Superintendent of SRCI. Defendants Dr. Garth Gulick and Dr. Bryon

Hemphill are medical doctors employed by ODOC to work at SRCI. Plaintiff filed this pro se

lawsuit under 42 U.S.C. § 1983, alleging that Defendants violated Plaintiff’s constitutional rights

under the Eighth Amendment’s Cruel and Unusual Punishment Clause by failing to provide him




PAGE 1 – OPINION AND ORDER
           Case 2:18-cv-01021-SI       Document 50        Filed 04/20/20     Page 2 of 16




with adequate medical care. 1 Specifically, Plaintiff alleges that Dr. Gulick improperly denied

Plaintiff’s initial request for hernia surgery. Plaintiff also contends that Dr. Hemphill treated

Plaintiff’s abdominal and hernia pain by merely giving him antacid. Plaintiff further claims that

his treatment by both doctors led to Plaintiff’s initially-scheduled hernia surgery being canceled

and not promptly rescheduled. Finally, Plaintiff bases his claim against Mr. Cain solely on his

role as Superintendent of SRCI.

       Defendants have moved for summary judgment. They argue that Drs. Gulick and

Hemphill were not deliberately indifferent to Plaintiff’s medical needs and, further, are entitled

to qualified immunity. Defendants also assert that Plaintiff’s claim against Superintendent Cain

fails because no reasonable juror could find that Mr. Cain was personally involved in the

incidents that allegedly denied Plaintiff’s constitutional rights. For reasons stated below,

Defendants’ motion for summary judgment (ECF 41) is GRANTED.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling



       1
         The Eighth Amendment’s Cruel and Unusual Punishment Clause applies to the states by
operation of the Fourteenth Amendment.



PAGE 2 – OPINION AND ORDER
           Case 2:18-cv-01021-SI        Document 50        Filed 04/20/20     Page 3 of 16




on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

       Plaintiff is proceeding pro se in this action. Consequently, the court “must consider as

evidence in his opposition to summary judgment all of [Plaintiff’s] contentions offered in

motions and pleadings, where such contentions are based on personal knowledge and set forth

facts that would be admissible in evidence, and where [Plaintiff] attested under penalty of

perjury that the contents of the motions of pleadings are true and correct.” Jones v. Blanas, 393

F.3d 918, 923 (9th Cir. 2004) (citing McElyea v. Babbitt, 833 F.2d 196, 197 (9th Cir. 1987)). The

Court also must liberally construe the filings of a pro se plaintiff and afford the plaintiff the

benefit of any reasonable doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

                                          BACKGROUND

       Plaintiff alleges that his medical treatment at SRCI violated his constitutional rights under

the Eighth Amendment to be free of cruel and unusual punishment. On July 20, 2015, Plaintiff

first reported pain from a ventral hernia2 to Dr. Gulick and requested surgery. Dr. Gulick

forwarded Plaintiff’s surgery request to the Therapeutic Level of Care Committee (“TLCC”) of

ODOC. ECF 42 at 3, ¶ 10. Two days later, the TLCC denied Plaintiff’s request for surgery,

recommending instead that SRCI medical personnel “follow as morbid obesity & reconsider if

sg[significant] wt [weight] loss.” Id. at 68. Instead of surgery, Plaintiff was prescribed



       A ventral hernia is “a bulge of tissues through an opening of weakness within the
       2

abdominal wall muscles.” ECF 42 at 3, ¶ 9.



PAGE 3 – OPINION AND ORDER
         Case 2:18-cv-01021-SI         Document 50       Filed 04/20/20     Page 4 of 16




“ranitidine, a type of antacid and antihistamine, salsate, a nonsteroidal anti-inflammatory drug,

and pantoprazole, a proton pump inhibitor, to help with his abdomen pain and esophagus issues.”

Id. at 3, ¶ 12. Plaintiff, however, alleges that Dr. Gulick told Plaintiff that the TLCC denied

Plaintiff’s surgery because it was “too expensive.” ECF 47 at 2.

       Three months later, Plaintiff sent a health service request, alerting medical staff of his

abdominal pain continuing “for a long time,” and complaining that the antacid was not “working

anymore.” ECF 42 at 73. The following day, SRCI notified Plaintiff that he was scheduled to see

an ODOC Health Services provider to address his abdominal pain. Id. at 3, ¶ 14. At Plaintiff’s

December 28, 2015 appointment, Dr. Hemphill recommended an endoscopy. Id. at 3, ¶¶ 15-16.

An endoscopy is a nonsurgical procedure to examine a person’s esophagus, stomach, and upper

part of the small intestine. See, e.g., https://www.mayoclinic.org/tests-

procedures/endoscopy/about/pac-20395197.

       On January 26, 2016, Dr. Hemphill gave Plaintiff an antacid for his abdominal and hernia

pain, even though Dr. Hemphill knew “about [Plaintiff’s] repeated complaints about abdominal

pain that had continued for some time.” ECF 47 at 2. During this visit, Dr. Hemphill and Plaintiff

discussed Plaintiff’s endoscopy approval, proper eating habits, and nutrition. ECF 42 at 4, ¶ 17.

       A medical provider outside the ODOC, Dr. John Phillips, conducted Plaintiff’s

endoscopy on February 23, 2016. Id. at 4, ¶ 18. After the procedure, Dr. Phillips noted that “the

esophagus was somewhat tortuous,” with a “slight hiatal hernia,” and that Plaintiff “possibly had

a blood clot, which was not removed.” Id. at 57-58. As a result, Dr. Phillips proposed protein

pump inhibitors, a class of medication. Id. at 58.

       About ten months later, Plaintiff submitted another health service request that complained

of abdominal pain, noting that his medications were no longer working, observing that “his




PAGE 4 – OPINION AND ORDER
          Case 2:18-cv-01021-SI         Document 50        Filed 04/20/20      Page 5 of 16




stomck [sic] and bowls [sic] are out further now,” and stating that this was an ongoing problem

for the past two years. Id. at 72. Two days later, Plaintiff visited the sick call nurse, felt pain

upon palpitation, and reported a change in his comfort levels. Id. at 21. This visit prompted the

TLCC to approve Plaintiff for a surgery consultation. Id. at 62.

        During Plaintiff’s surgery consult on April 14, 2017, Dr. Dwaine Tesnohlidek, an outside

healthcare provider, noted that Plaintiff had a “large ventral incisional hernia” that “needs

repair,” and provided his recommendations for pre-operation. Id. at 61. On May 26, 2017,

Plaintiff had another consult for his abdominal pain with Dr. Robert Korn at St. Luke’s Clinic

Bariatrics and General Surgery-Boise. Id. at 64-65.

        On July 19, 2017, Plaintiff sent an inmate communication form to SRCI staff, expressing

growing impatience and anticipating surgery. Id. at 70. Plaintiff stated that he had been in pain

for three years, his hernia increased in size every day, he was uninformed about the pre-operation

logistics, he felt like he was “being slow played,” and he “needs to get a lawyer.” Id.

Dr. Hemphill responded, stating that “[he] agree[d] it seems like a long time” and that he had no

idea why it takes this long to get a hernia surgery. Id.

        On September 11, 2017, Dr. Korn examined Plaintiff before Plaintiff’s anticipated hernia

repair surgery. Dr. Korn found that Plaintiff “had incarcerated fat and bowel located immediately

below the line joining the two rectus muscles with a deficit of several centimeters between the

rectus sheaths.” Id. at 55-56.

        On September 21, 2017, Plaintiff submitted another inmate communication form,

following up with SRCI. Plaintiff stated that he was told to stop taking his medications on

August 14, 2017 and September 13, 2017. Id. He also declared, “between my back and shoulder

pain, my pain level is through the roof.” Id. An SRCI health staff member responded, “I’m sorry




PAGE 5 – OPINION AND ORDER
         Case 2:18-cv-01021-SI         Document 50        Filed 04/20/20        Page 6 of 16




it has taken longer than expected. It has been outside of our control. Please be patient [and] you

will be seen soon.” Id.

       On September 26, 2017, Plaintiff was admitted to the hospital for hernia repair surgery.

Id. at 6, ¶ 32. The following morning, however, Dr. Korn’s office called SRCI to cancel

Plaintiff’s surgery due to an unrelated emergency. Id. at 6, ¶ 33; id. at 18.

       On December 6, 2017, Dr. Korn finally performed Plaintiff’s first hernia surgery. Id. at

49. Dr. Korn reported no complications in the surgery. Plaintiff returned to SRCI two days later,

and Plaintiff’s pain was moderately controlled with medication. Id. at 49-50. Dr. Korn affixed a

“wound vac” to the wound, which uses a vacuum dressing to promote healing and wound

closing. Id. at 7, ¶ 37. The following week, Plaintiff met with Dr. Korn. Id. at 48. At this

appointment, Dr. Korn noticed a “lump” on Plaintiff’s stomach but denied Plaintiff’s request for

pain management. ECF 23 at 2.

       On December 21, 2017, Plaintiff had a follow-up appointment, during which an outside

physician’s assistant reported that Plaintiff’s incisions were clean, dry, and intact without

erythema, swelling, or drainage. ECF 42 at 45. The physician’s assistant removed half of

Plaintiff’s staples from the surgical site, applied steri-strips, and recommended that Plaintiff’s

remaining staples be removed in a week. Id. at 45-46. Plaintiff contends that SRCI only removed

the remaining staples after Plaintiff sent “kytes to health services.” ECF 15 at 29. There is no

evidence, however, of these kytes in the record. Moreover, Plaintiff’s remaining staples were

removed in nine days.

       SRCI medical staff removed Plaintiff’s remaining staples on December 30, 2017, and

noted that Plaintiff’s surgical site was “starting to get red and inflamed.” ECF 42 at 16. On

January 3, 2018, Dr. Ashley Clements noted that Plaintiff had “mild erythema/dry where the




PAGE 6 – OPINION AND ORDER
         Case 2:18-cv-01021-SI         Document 50       Filed 04/20/20     Page 7 of 16




staples were.” Id. at 15. From January 5–13, 2018, SRCI medical personnel provided Plaintiff

with “light medical treatment.” Id.

       On January 19, 2018, at 2:50 a.m., medical personnel brought Plaintiff to the infirmary

on a gurney. Id. Plaintiff alerted nurses that he had migraines and chills during the past three

days, but he merely thought he was getting sick. Id. SRCI health staff observed that Plaintiff had

developed a one-inch opening to his abdomen with yellow fluid flowing out upon each

expiration. Id.; ECF 15 at 30. SRCI health staff cleaned his wound and called an ambulance.

ECF 42 at 15. Several hours later, Plaintiff had emergency surgery at an outside facility for an

“abdominal wall abscess due to a staphylococcus aureus.” Id. at 34-35. This wound infection

required “irrigation and debridement of abdominal wound vac.” Id. at 26. Plaintiff spent 18 days

in the hospital and received acute surgical care to prevent his abdominal organs from protruding

out of his separated wound. Id. at 42. In his follow-up appointment, Dr. Gulick advised Plaintiff

to continue routine wound care. Id. at 9, ¶ 48.

       Plaintiff submitted two grievances after his emergency surgery. Plaintiff’s first grievance,

submitted on February 26, 2018, claimed that “it took so long to do surgery that they had to do

[a] muscle transplant from both sides to fix [Plaintiff’s] stomach hernias”; that his “stomach

popped open with infection”; that his softball sized wound was used as a “teaching tool” for the

nurses; that he had to “beg” for drugs when his dressing was changed given how much pain he

was in; that his hernias went from “silver dollar” size in 2015 to growing to “softball” size “by

the time [Plaintiff] had surgery”; and that he spent “18 days in the hospital after [his] emergency

surgery and three days in the ICU.” ECF 15 at 28-31. Plaintiff’s grievance was denied on

March 5, 2018 because it “failed to comply with ODOC rules.” Id. at 3, ¶ 14. In Plaintiff’s

second grievance he asked for more medication to keep him out of pain, provided updated




PAGE 7 – OPINION AND ORDER
         Case 2:18-cv-01021-SI          Document 50       Filed 04/20/20      Page 8 of 16




information on his medical condition, and requested that Dr. Gulick help manage his pain.

ECF 15 at 34. Plaintiff stated that “this is not the first time I’ve been left in pain by Dr. Gulick.”

Id. Ultimately, the nurse manager denied Plaintiff’s grievance on June 6, 2018, stating that

“[a]lthough you might disagree with your medical care plan, it is noted that the medical care you

are being provided is medically sound.” Id. at 33.

        Plaintiff wore a wound vac for more than 140 days. ECF 42 at 9, ¶ 51. After the wound

vac was removed, Plaintiff’s wound had a “noticeable” odor. Id. at 11. Dr. Gulick reported that

“the bulge was initially a half dollar size but had since grown significantly” and it was in a

different location than Plaintiff’s other hernia on his right abdomen. Id. at 9, ¶ 51.

       About two months later, on August 21, 2018, Plaintiff had a new 16-centimeter incisional

hernia, and Dr. Clements recommended surgery to TLCC. Id. at 9, ¶ 52. TLCC approved

Plaintiff’s surgery the next day and referred Plaintiff to Oregon Health and Science University

for hernia incisional repair on August 27, 2018. Id. at 27.

       Plaintiff argues that Dr. Gulick’s denying Plaintiff's initial hernia surgery request in 2015,

and Dr. Hemphill’s prescribing Plaintiff antacid in January 2016 constitutes deliberate

indifference to Plaintiff’s serious medical needs. Plaintiff also argues that his poor treatment by

Drs. Gulick and Hemphill led to the cancelation of Plaintiff’s hernia surgery scheduled for

September 26, 2017, and that these doctors failed to ensure that the surgery was promptly

rescheduled. Plaintiff alleges that because of the delay in receiving his initial hernia surgery on

December 6, 2017, his surgery was more complicated, he suffered infections, and he developed a

wound that will not fully heal. Plaintiff seeks $4 million in damages.

                                           DISCUSSION

       Defendants argue that Drs. Gulick and Hemphill were not deliberately indifferent to

Plaintiff’s serious medical needs and thus did not violate Plaintiff’s rights under the Eighth


PAGE 8 – OPINION AND ORDER
           Case 2:18-cv-01021-SI       Document 50       Filed 04/20/20      Page 9 of 16




Amendment. Defendants also argue Drs. Gulick and Hemphill are entitled to qualified immunity.

Defendants further argue that Plaintiff’s claim against Superintendent Cain fails because no

reasonable juror could find that Mr. Cain was personally involved in any of the actions that

allegedly denied Plaintiff’s constitutional rights. Finally, Defendants raise two procedural

arguments: (1) that Plaintiff’s 2015 and 2016 claims are time-barred by the applicable two-year

statute of limitations; and (2) that Plaintiff failed to exhaust his administrative remedies in 2015

and 2016 as required by the Prison Litigation Reform Act (“PLRA”).3 The Court finds that there

is no genuine issue of material fact and that Dr. Gulick, Dr. Hemphill, and Superintendent Cain

did not violate Plaintiff’s rights under the Eighth Amendment. Because the Court grants

summary judgment to Defendants on these grounds, the Court declines to reach Defendants’

remaining arguments.

A. Applicable Legal Standards

       The Eighth Amendment prohibits “cruel and unusual punishments,” and, therefore,

“places restraints on prison officials.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). It also

places duties upon prison officials to provide humane conditions of confinement, including,

“adequate food, clothing, shelter, and medical care, and . . . reasonable measures to guarantee the

safety of the inmates.” Id. (quotations and citation omitted).

       The government has an obligation “to provide medical care to those whom it is punishing

by incarceration.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). In this context, however,

“[m]edical malpractice does not become a constitutional violation merely because the victim is a


       3
        The Court previously denied Defendant’s motion for summary judgment in which
Defendants argued that Plaintiff failed to exhaust his administrative remedies under the PLRA.
The Court found that there was an issue of fact about whether administrative remedies were
reasonably available to Plaintiff after his hernia repair surgery on September 27, 2017, and his
emergency hernia repair surgery on January 19, 2018. ECF 26 at 5.



PAGE 9 – OPINION AND ORDER
        Case 2:18-cv-01021-SI         Document 50       Filed 04/20/20      Page 10 of 16




prisoner.” Id. at 106. In order to state a claim relating to medical care under § 1983, a prisoner

must “allege acts or omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Id. Allegations that a medical professional was negligent in diagnosing or

treating a medical condition does not state a valid claim of medical mistreatment under the

Eighth Amendment. Id.

       To establish an Eighth Amendment violation under § 1983, a prisoner must satisfy “both

the objective and subjective components of a two-part test.” Toguchi v. Chung, 391 F.3d 1051,

1057 (9th Cir. 2004) (quoting Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002)). First, the

plaintiff must show “‘a serious medical need’ by demonstrating that ‘failure to treat a prisoner’s

condition could result in further significant injury or the unnecessary and wanton infliction of

pain.’” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting Estelle, 429 U.S. at 104). A

serious medical need is the kind of injury that “a reasonable doctor or patient would find

important and worthy of comment or treatment; . . . that significantly affects an individual’s daily

activities; or [causes] chronic and substantial pain.” Lopez v. Smith, 203 F.3d 1122, 1131 (9th

Cir. 2000) (citation omitted).

       Second, Plaintiff must show that the prison officials “acted with deliberate indifference”

in denying medical care. Toguchi, 391 F.3d at 1057 (citation and quotation marks omitted).

Under this standard, for example, a medical decision declining to order an x-ray ordinarily does

not represent cruel and unusual punishment but is a matter for medical judgment. Estelle, 429

U.S. at 107. Deliberate indifference may be shown “when prison officials deny, delay, or

intentionally interfere with medical treatment, or it may be shown by the way in which prison

physicians provide medical care.” Jett, 439 F.3d at 1096 (citation and quotation marks omitted).

A “claimant need not show that a prison official acted or failed to act believing that harm




PAGE 10 – OPINION AND ORDER
         Case 2:18-cv-01021-SI         Document 50       Filed 04/20/20      Page 11 of 16




actually would befall an inmate; it is enough that the official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Farmer, 511 U.S. at 842. Therefore, a

defendant is liable if he knows that a plaintiff faces “a substantial risk of serious harm and

disregards that risk by failing to take reasonable measures to abate it.” Id. at 847.

B. Deliberate Indifference

       Plaintiff argues that the following actions are sufficient to raise a genuine issue for trial

on the question of deliberate indifference: (1) Dr. Gulick’s denying Plaintiff’s hernia surgery

request; (2) Dr. Hemphill’s giving Plaintiff only antacid for his abdominal and hernia pain; and

(3) the cancelling of Plaintiff’s initially-scheduled hernia surgery and Defendants’ failing to

ensure that it was promptly rescheduled. Plaintiff’s medical needs are serious. In his inmate

communication forms, health service requests, and inmate grievances, Plaintiff informed SRCI

that he was in substantial pain. In addition, several SRCI medical professionals treated Plaintiff

from 2015 to 2018 for his substantial hernia pain. Also, a hernia is a serious medical condition

because failure to treat a hernia could cause further significant injuries. The Court, however,

must consider whether the acts allegedly committed by each doctor rise to the level of an Eighth

Amendment violation, which requires evidence beyond mere medical negligence or professional

malpractice.

       1. Dr. Gulick

       Plaintiff argues that Dr. Gulick violated Plaintiff’s Eighth Amendment rights by denying

Plaintiff’s initial hernia surgery request in 2015. Plaintiff, however, presented no evidence that

Dr. Gulick played any role in denying Plaintiff’s initial surgery request in 2015. Plaintiff’s claim

against Dr. Gulick is misplaced because he did not “deny, delay, or intentionally interfere with

medical treatment.” Jett, 439 F.3d at 1096. Instead, Dr. Gulick facilitated Plaintiff’s continued

medical treatment by sending Plaintiff’s surgery request to TLCC for further review.


PAGE 11 – OPINION AND ORDER
        Case 2:18-cv-01021-SI         Document 50       Filed 04/20/20      Page 12 of 16




       Indeed, the record shows that TLCC, and not Dr. Gulick, was responsible for denying

Plaintiff’s initial surgery request on July 22, 2015. TLCC denied Plaintiff’s surgery request

because his weight presented a risk in this surgery; TLCC, however, also noted it would

reconsider its decision if there were significant weight loss. Dr. Gulick therefore was not

deliberately indifferent to Plaintiff’s medical needs because Dr. Gulick did not deny Plaintiff’s

surgery request, but instead forwarded it to TLCC for further review. Moreover, even if

Dr. Gulick had played a role in denying Plaintiff’s initial hernia surgery, the Ninth Circuit has

held that refusing to approve an inmate’s surgery for an umbilical hernia does not violate the

Eighth Amendment when the denial is based on legitimate medical opinions. See Hamby v.

Hammond, 821 F.3d 1085, 1093 (9th Cir. 2016).

       Liberally construing Plaintiff’s filings, Plaintiff also argues that Drs. Gulick and

Hemphill were deliberately indifferent towards Plaintiff’s serious medical needs because

Plaintiff’s initial hernia repair surgery on September 27, 2017 was cancelled and was not

promptly rescheduled. Plaintiff, however, provides no evidence that either Dr. Gulick or Dr.

Hemphill were personally involved in the decision to cancel Plaintiff’s initial hernia surgery.

Plaintiff’s initial hernia surgery was scheduled outside of SRCI. Further, there is no evidence that

either Dr. Gulick or Dr. Hemphill had any influence or effect on scheduling matters outside the

prison or with regard to the doctor performing the surgery. Additionally, the only evidence in the

record is that Dr. Korn, the surgeon, canceled Plaintiff’s surgery because of an emergency.

Plaintiff’s surgery was rescheduled for approximately than 10 weeks later, on December 6, 2017.

This is not an unreasonable delay. Nor is there evidence to support that Drs. Gulick or Hemphill

had any influence or effect on the rescheduling of Plaintiff’s surgery with Dr. Korn.




PAGE 12 – OPINION AND ORDER
           Case 2:18-cv-01021-SI       Document 50       Filed 04/20/20    Page 13 of 16




Accordingly, the cancellation and rescheduling of Plaintiff’s surgery do not show a genuine issue

for trial of an Eighth Amendment claim against either doctor.

       2. Dr. Hemphill

       Plaintiff also argues that Dr. Hemphill violated Plaintiff’s Eighth Amendment rights in

treating Plaintiff with an antacid for his abdominal and hernia pain on January 26, 2016. Plaintiff

argues this treatment was constitutionally-deficit because Dr. Hemphill knew Plaintiff had a

hernia. Defendants argue that Dr. Hemphill’s decision to give Plaintiff an antacid in 2016 was

merely a difference of medical opinion between Dr. Hemphill and Plaintiff, which does not

amount to deliberate indifference. Defendants also note that Dr. Hemphill ordered an endoscopy

for Plaintiff in December 2015 to examine Plaintiff’s digestive tract before giving Plaintiff an

antacid. The parties therefore simply disagree about whether Dr. Hemphill provided “medically

acceptable” treatment under the circumstances.

           “Deliberate indifference is a high legal standard. A showing of medical malpractice or

negligence is insufficient to establish a constitutional deprivation under the Eighth Amendment.”

Toguchi, 391 F.3d at 1060. “Eighth Amendment doctrine makes clear that ‘[a] difference of

opinion between a physician and the prisoner—or between medical professionals— concerning

what medical care is appropriate does not amount to deliberate indifference.” Hamby, 821 F.3d

at 1092 (citing Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012), overruled in part on other

grounds by Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014)). Instead, “[t]o show

deliberate indifference, the plaintiff ‘must show that the course of treatment the doctors chose

was medically unacceptable under the circumstances’ and that the defendants ‘chose this course

in conscious disregard of an excessive risk to the plaintiff’s health.’” Id. (quoting Snow, 681 F.3d

at 988).




PAGE 13 – OPINION AND ORDER
         Case 2:18-cv-01021-SI         Document 50        Filed 04/20/20     Page 14 of 16




       Plaintiff argues that Dr. Hemphill was deliberately indifferent to Plaintiff’s serious

medical need because Dr. Hemphill gave Plaintiff nothing more than an antacid for indigestion

even though Plaintiff had a hernia for a year. Specifically, Plaintiff asserts that the idea that

indigestion was the source of his pain was “absurd” and that any medical professional would

know and would investigate further. At best, Plaintiff’s argument raises concerns of medical

malpractice and emphasizes a difference in opinion between Plaintiff and Dr. Hemphill, which

does not amount to deliberate indifference. Hamby, 821 F.3d at 1092-93 (holding that a prison

medical personnel’s decision to deny hernia surgery was based on “legitimate medical opinions

that have often been held reasonable under the Eighth Amendment” and was only a difference in

opinion from the prisoner’s view that non-surgical treatment was constitutionally inadequate).

       Viewing the evidence in the light most favorable to Plaintiff, it was not “beyond debate”

that Dr. Hemphill pursued a medically unreasonable course of treatment by giving Plaintiff an

antacid to treat pain potentially resulting from something in the digestive tract and ordering an

endoscopy. See id. at 1092. Plaintiff did not present any evidence to refute Dr. Gulick’s

declaration that Dr. Hemphill “took all necessary steps to ensure Kelsey’s medical treatment was

within the standard of care.” ECF 42 at 10, ¶ 55. Nor did Plaintiff present any evidence showing

that Dr. Hemphill’s course of treatment was “medically unacceptable under the circumstances.”

Hamby, 821 F.3d at 1092. Further, Plaintiff did not provide any evidence that Dr. Hemphill

treated Plaintiff with antacid and ordered an endoscopy “in conscious disregard of an excessive

risk to the plaintiff’s health.” Hamby, 821 F.3d at 1092. Indeed, by ordering the endoscopy the

month before Dr. Hemphill gave Plaintiff the antacid, Dr. Hemphill was directly responding to

Plaintiff’s complaints. In addition, along with giving Plaintiff an antacid in January 2016, Dr.

Hemphill advised Plaintiff on proper eating habits and nutrition to improve Plaintiff’s health.




PAGE 14 – OPINION AND ORDER
         Case 2:18-cv-01021-SI          Document 50      Filed 04/20/20     Page 15 of 16




Thus, Dr. Hemphill was not deliberately indifferent to Plaintiff’s serious medical needs because

he actively sought further to investigate the source of Plaintiff’s pain in ordering an endoscopy in

December 2015, gave Plaintiff an antacid to soothe his pain, and advised Plaintiff on nutritional

habits to improve Plaintiff’s health.

C. Supervisory Liability

       “Liability under § 1983 arises only upon a showing of personal participation by the

defendant . . . There is no respondeat superior liability under § 1983.” Taylor v. List, 880

F.2d 1040, 1045 (9th Cir. 1989); see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). The Ninth

Circuit has explained that a defendant may be held liable as a supervisor under § 1983 only “if

there exists either (1) his or her personal involvement in the constitutional deprivation, or (2) a

sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

violation.” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989).

       Plaintiff contends that Superintendent Brad Cain oversaw all operations at SRCI and thus

is vicariously liable for SRCI medical personnel’s actions in depriving Plaintiff of his right to be

free from cruel and unusual punishment. Mr. Cain argues that he is not liable for any SRCI

medical personnel’s actions because there is no evidence that he was personally involved in any

deprivation of Plaintiff’s Eighth Amendment rights. The Court agrees with Mr. Cain. The fact

that Mr. Cain was a supervisor, by itself, does not render him vicariously liable under § 1983.

Taylor, 880 F.2d at 1045. Plaintiff does not provide any evidence that shows that Mr. Cain was

personally involved in any of the alleged constitutional violations or that describes a causal

connection between Mr. Cain’s conduct and any alleged constitutional violation. Indeed, Plaintiff

conceded that Mr. Cain was not personally involved in denying Plaintiff’s Eighth Amendment

rights. ECF 46 at 2. Further, because the Court finds that summary judgment is appropriate on




PAGE 15 – OPINION AND ORDER
        Case 2:18-cv-01021-SI        Document 50       Filed 04/20/20    Page 16 of 16




Plaintiff’s claims against Drs. Gulick and Hemphill, there are no underlying constitutional

violations for which Mr. Cain could be liable as a supervisor.

                                        CONCLUSION

       Defendants’ Motion for Summary Judgment (ECF 41) is GRANTED and this case is

dismissed.

       IT IS SO ORDERED.

       DATED this 20th day of April, 2020.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 16 – OPINION AND ORDER
